Name: Commission Regulation (EC) No 750/97 of 25 April 1997 amending Regulation (EC) No 3582/93 on detailed rules for the application of Council Regulation (EEC) No 2073/92 on promoting consumption in the Community and expanding the markets for milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  marketing;  trade policy;  EU finance;  consumption
 Date Published: nan

 No L 110/28 EN Official Journal of the European Communities 26 . 4. 97 COMMISSION REGULATION (EC) No 750/97 of 25 April 1997 amending Regulation (EC) No 3582/93 on detailed rules for the application of Council Regulation (EEC) No 2073/92 on promoting consumption in the Community and expanding the markets for milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2073/92 of 30 June 1992 on promoting consumption in the Community and expanding the markets for milk and milk products ('), and in particular Article 4 thereof, Whereas Article 1 (4) of Commission Regulation (EC) No 3582/93 (2), as last amended by Regulation (EC) No 2134/96 f), states that the time limit for implementation of the contract may be extended where the contractor so requests the competent authority at least three months before the final date and furnishes proof that, as a result of exceptional circumstances beyond his control , he is unable to meet the deadline initially laid down and where the Commission gives agreement; Whereas experience has shown that that provision is too restrictive and in certain cases does not result in efficient management of contracts; whereas the procedure for extending contracts should accordingly be made more flexible while the Commission s prior agreement is still required; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Article 1 (4) of Regulation (EC) No 3582/93 is hereby replaced by the following: '4 . The time limit laid down in paragraph 2 shall not preclude the possibility of an extension thereof being agreed subsequently where the contractor makes a request to that effect giving full reasons therefor to the competent authority before the expiry date . Such extensions may not exceed three months and must be submitted to the Commission for prior approval .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 April 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 215, 30 . 7 . 1992, p . 67. (2 ) OJ No L 326, 28 . 12 . 1993 , p . 23 . 1 OJ No L 285, 7 . 11 . 1996, p . 15 .